       Case 4:20-cv-00895-MWB-EBC Document 25 Filed 10/30/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ACEY REAVIS,                                       No. 4:20-CV-0895

                   Plaintiff.                          (Judge Brann)

         v.

    LARISSA MARTIN, et al.,

                   Defendants.

                                 MEMORANDUM OPINION

                                    OCTOBER 30, 2020

I.      BACKGROUND

        Plaintiff Acey Reavis (“Reavis”), a state inmate in the custody of the

Pennsylvania Department of Corrections (“DOC”), currently housed at the State

Correctional Institution at Greene, Waynesburg, Pennsylvania (“SCI-Greene”),

initiated this action in the United States District Court for the Eastern District of

Pennsylvania on March 23, 2020.1 The Eastern District transferred the case to this

Court on May 29, 2020.2

        Presently before the Court is Reavis’s third amended complaint.3 Therein,

he alleges that Defendants Larissa Martin (“Martin”) and Michelle Blessing

(“Blessing”), psychological services specialists treating prisoners at the State


1
     Docs. 1, 2.
2
     Docs. 4, 5.
3
     Doc. 24.
        Case 4:20-cv-00895-MWB-EBC Document 25 Filed 10/30/20 Page 2 of 7




Correctional Institution at Coal Township (“SCI-Coal Township”), and Renee

Foulds (“Foulds”), a major assigned to SCI-Coal Township, denied him proper

mental health treatment, inter alia.4 As relief, he seeks to be sent to a “D.T.U. or

B.M.U program and to be sent to a M.H.U. until a bed open[s] up…and that this be

done by November 1, 2020” because he has a maximum release date of June 9,

2021, and he “can’t go home without a stable mind state.”5

         Preliminary screening reveals that the third amended complaint is subject to

dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

II.      STANDARDS OF REVIEW

         A federal court may properly dismiss an action sua sponte under the

screening provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief.”6

         In dismissing claims under §§ 1915(e)(2) and 1915A, district courts apply

the standard governing motions to dismiss brought pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.7 In rendering a decision on a motion to dismiss,


4
      Id.
5
      Id. at p. 3.
6
      Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013).
7
      See, e.g., Smithson v. Koons, Civ. No. 15-01757, 2017 WL 3016165, at *3 (M.D. Pa. June 26,
      2017) (“The legal standard for dismissing a complaint for failure to state a claim under §
      1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for dismissing a
      complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.”); Mitchell v.
      Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010) (explaining that when dismissing a
      complaint pursuant to § 1915A, “a court employs the motion to dismiss standard set forth under
                                                  2
       Case 4:20-cv-00895-MWB-EBC Document 25 Filed 10/30/20 Page 3 of 7




a court should not inquire “whether a plaintiff will ultimately prevail but whether

the claimant is entitled to offer evidence to support the claims.”8 The court must

accept as true the factual allegations in the complaint and draw all reasonable

inferences from them in the light most favorable to the plaintiff.9 In addition to

considering the facts alleged on the face of the complaint, the court may consider

“documents incorporated into the complaint by reference, and matters of which a

court may take judicial notice.” 10

        However, “[t]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.”11 “Under the pleading

regime established by Twombly and Iqbal, a court reviewing the sufficiency of a

complaint must take three steps. First, it must ‘tak[e] note of the elements [the]

plaintiff must plead to state a claim.’ Iqbal, 556 U.S. at 675, 129 S.Ct. 1937. Second,

it should identify allegations that, ‘because they are no more than conclusions, are

not entitled to the assumption of truth.’ Id. at 679, 129 S.Ct. 1937. See also Burtch

v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir.2011) (“Mere restatements of

the elements of a claim are not entitled to the assumption of truth.” (citation and



     Federal Rule of Civil Procedure 12(b)(6)”); Tourscher v. McCullough, 184 F.3d 236, 240 (3d
     Cir. 1999) (applying FED.R.CIV.P. 12(b)(6) standard to dismissal for failure to state a claim
     under § 1915(e)(2)(B)).
8
     Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996).
9
     See Phillips v. Cty of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008).
10
     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
11
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating “[t]hreadbare recitals of the elements of a
     cause of action, supported by mere conclusory statements, do not suffice.”).
                                                  3
       Case 4:20-cv-00895-MWB-EBC Document 25 Filed 10/30/20 Page 4 of 7




editorial marks omitted)). Finally, ‘[w]hen there are well-pleaded factual allegations,

[the] court should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief.’ Iqbal, 556 U.S. at 679, 129 S.Ct. 1937.”12

Deciding whether a claim is plausible is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”13

        Because Reavis is proceeding pro se, his pleading is liberally construed and

his complaint, “however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.”14

III.    REAVIS’S THIRD AMENDED COMPLAINT

        Reavis alleges that from June 2019 until March 10, 2020, Defendants Martin,

Blessing, and Foulds, denied him proper mental health treatment, engaged in cruel

and unusual punishment, falsified documents, and made racial comments.15 As

noted supra, as relief, he seeks to be transferred to one of three DOC special units:

the Diversionary treatment Unit (“DTU”); the Behavior Management Unit

(“BMU”); or, the “M.H.U.” which, presumably is a Mental Health Unit.16




12
     Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (footnote omitted).
13
     Iqbal, 556 U.S. at 681.
14
     Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).
15
     Doc. 24, p. 4.
16
     Id. at p. 3. See also, Policy Statement, Commonwealth of Pennsylvania, Department of
     Corrections, Access to Mental Health Care, Policy Number 13.8.1, Effective Date: December
     30, 2019 found at www.cor.pa.gov.
                                                4
       Case 4:20-cv-00895-MWB-EBC Document 25 Filed 10/30/20 Page 5 of 7




IV.     DISCUSSION

        The case or controversy requirement of Article III, § 2 of the United States

Constitution subsists through all stages of federal judicial proceedings. Parties must

continue to have a “personal stake in the outcome of the lawsuit.”17 In other words,

throughout the course of the action, the aggrieved party must suffer or be threatened

with actual injury caused by the defendant.18 Further, the adjudicatory power of a

federal court depends upon “the continuing existence of a live and acute

controversy.”19 An “actual controversy ” must exist not only “at the time the

complaint is filed,” but through “all stages” of the litigation.20

         A case becomes moot—and therefore no longer a “Case” or “Controversy”

for purposes of Article III—“when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.”21 No matter how

vehemently the parties continue to dispute the lawfulness of the conduct that

precipitated the lawsuit, the case is moot if the dispute “is no longer embedded in

any actual controversy about the plaintiffs’ particular legal rights.”22 A prisoner’s


17
     Lewis v. Continental Bank Corp., 494 U.S. 472, 477–78 (1990); Preiser v. Newkirk, 422 U.S.
     395, 401 (1975).
18
     Lewis, 494 U.S. at 477.
19
     Steffel v. Thompson, 415 U.S. 452, 459 (1974) (emphasis in original).
20
     Alvarez v. Smith, 558 U.S. 87, 92 (2009) (internal quotation marks omitted); Arizonans for
     Official English v. Arizona, 520 U.S. 43, 67 (1997) (“To qualify as a case fit for federal-court
     adjudication, ‘an actual controversy must be extant at all stages of review, not merely at the
     time the complaint is filed’ ” (quoting Preiser, 422 U.S. at 401)).
21
     Murphy v. Hunt, 455 U.S. 478, 481, (1982) (per curiam ) (some internal quotation marks
     omitted).
22
     Alvarez, 558 U.S. at 93.
                                                  5
       Case 4:20-cv-00895-MWB-EBC Document 25 Filed 10/30/20 Page 6 of 7




transfer from the prison complained of generally moots his claims for prospective

injunctive relief.23

        Reavis seeks injunctive relief in the form of an order requiring Defendants to

transfer him to one of several special DOC units. His request for injunctive relief is

directed at, and specific to, individuals employed at SCI-Coal Township. This is

problematic as he is no longer housed at that institution. He has been transferred to

SCI-Greene, which is located in the Western District of Pennsylvania. In this

instance, the transfer of Reavis to SCI-Greene renders his request for injunctive

relief moot. Because this Court is precluded from issuing an order directing

Defendants at SCI-Coal Township to provide him the relief he seeks, the complaint

is subject to dismissal.

V.      LEAVE TO AMEND

        Before dismissing a complaint for failure to state a claim upon which relief

may be granted, the Court must grant the Plaintiff leave to amend his complaint

unless amendment would be inequitable or futile.24 Granting Reavis leave to amend

would be futile as the relief he seeks is unavailable from these Defendants. Notably,

the dismissal will be without prejudice to his right to refile his complaint seeking the

23
     Sutton v. Rasheed, 323 F.3d 236, 248 (3d Cir. 2003) (“[A] federal court has neither the power
     to render advisory opinions nor to decide questions that cannot affect the rights of litigants in
     the case before them.”) (quoting Preiser v. Newkirk, 422 U.S. 395, 401 (1975) ); Abdul-Akbar
     v. Watson, 4 F.3d 195, 206 (3d Cir. 1993); Weaver v. Wilcox, 650 F.2d 22, 27 n.13 (3d Cir.
     1981).
24
     See Grayson v. Mayview State Hospital, 293 F.3d 103, 114 (3rd Cir. 2002).
                                                  6
      Case 4:20-cv-00895-MWB-EBC Document 25 Filed 10/30/20 Page 7 of 7




sole remedy of a transfer to a special DOC housing unit from officials at his present

place of incarceration or other appropriate DOC officials.

VI.   CONCLUSION

      Based on the forgoing, the complaint will be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

      An appropriate Order follows.

                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                         7
